Exhibit 99.6 (FORMERLY KEEGAN RESOURCES INC.) CONSOLIDATED FINANCIAL STATEMENTS Nine months ended December 31, 2012 and year ended March 31, 2012 KPMG LLP Chartered Accountants PO Box 10unsmuir Street Vancouver BC V7Y 1K3 Canada Telephone (604) 691-3000 Fax (604) 691-3031 Internet www.kpmg.ca INDEPENDENT AUDITORS’ REPORT To the Shareholders of Asanko Gold Inc. We have audited the accompanying consolidated financial statements of Asanko Gold Inc., which comprise the consolidated statements of financial position as at December 31, 2012 and March 31, 2012, the consolidated statements of comprehensive loss, changes in equity and cash flows for the nine-month period ended December 31, 2012 and the year ended March 31, 2012, and notes, comprising a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidatedfinancial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on our judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, we consider internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the consolidated financial position of Asanko Gold Inc. as at December 31, 2012 and March 31, 2012, and its consolidated financial performance and its consolidated cash flows for the nine-month period ended December 31, 2012 and the year ended March 31, 2012 in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Other Matter We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), Asanko Gold Inc.’s internal control over financial reporting as of December 31, 2012, based on the criteria established in Internal Control– Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO), and our report dated March 28, 2013 expressed an unqualified (unmodified) opinion on the effectiveness of Asanko Gold Inc. Corporation’s internal control over financial reporting. Chartered Accountants Vancouver, Canada March 28, 2013 KPMG LLP Chartered Accountants PO Box 10unsmuir Street Vancouver BC V7Y 1K3 Canada Telephone (604) 691-3000 Fax (604) 691-3031 Internet www.kpmg.ca REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Asanko Gold Inc. We have audited Asanko Gold Inc.’s internal control over financial reporting as of December31, 2012, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Keegan’s management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying report titled Management’s Responsibility for Financial Reporting. Our responsibility is to express an opinion on the Company’s internal control over financial reporting based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. Our audit included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audit also included performing such other procedures as we considered necessary in the circumstances. We believe that our audit provides a reasonable basis for our opinion. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. In our opinion, Asanko Gold Inc. maintained, in all material respects, effective internal control over financial reporting as of December31, 2012, based on criteria established in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. We also have audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated statements of financial position of Asanko Gold Inc. as of December31, 2012 and March 31, 2012, and the related consolidated statements of comprehensive loss, changes in equity and cash flows for the nine-month period ended December 31, 2012 and the year ended March 31, 2012, and our report dated March 28, 2013 expressed an unqualified (unmodified) opinion on those consolidated financial statements. Chartered Accountants Vancouver, Canada March 28, 2013 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Consolidated Statements of Financial Position Expressed in United States Dollars December 31, March 31, Assets Current assets: Cash and cash equivalents $ $ Receivables (note 13 (b)) Prepaid expenses and deposits Non-current assets: Plant and equipment (note 7) Investment in associate Mineral interests and development assets (note 8) Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued liabilities (notes 13(b) and 19) $ $ Non-current liabilities: Foreign currency warrant liability (note 19) - Asset retirement provision (note 10) Total liabilities Shareholders’ Equity Share capital (note 11) Equity reserves (note 12) Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Commitments (note 14) Contingencies (note 15) Subsequent event (note 6) Approved by the Board of Directors on March 28, 2013 “Shawn Wallace” Director “Marcel de Groot” Director SEE ACCOMPANYING NOTES 1 ASANKO GOLD INC. (Formerly Keegan Resources Inc.) Consolidated Statements of Comprehensive Loss
